UNITED STATES DISTRICT COURT
FOR THE DISTRICT ()F COLUMBIA F I L E D
JAN ° 720|9

~ - C|erk, U.S. Dl n

Kelly L' Chnsuan’ § Courts for the gisde cB)?'(,}i>r|ii‘r)ntgi'a
Plaintiff, )
)

v. ) Civil Action No. 18-2875 (UNA)
)
)
Donald Trump et. al., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff`s pleading consists of cryptic phrases that provide no notice of a claim, let alone
to the named defendants See Compl. Caption (listing Donald Trump, United States Attorney

General, and Clerk: Angela D. Caesar). Therefore, the complaint will be dismissed A separate

strict Judgx%/

order accompanies this Memorandum Opinion.

      

)

Date: January 7 ,2019 United States

